DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 12-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-6 and 10-13 of copending Application No. 16/614,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a decoration element comprising a light reflective layer with a surface resistance of 20 ohm/square or less and a light absorbing layer.  This is patentably indistinct of claim 3 of the ‘743 application which recites a decoration element comprising a discontinuous light reflective layer with a surface resistance of 20 ohm/square or greater and a light absorbing layer.  The instant claims and that of the 
Instant claim 3 recites materials overlapping claims 5-6 of the ‘743 application.  Instant claims 4-5 recite color layer structures mutually obvious over claims 10-11 of the ‘743 application.  Instant claims 12-13 recite refractive index and extinction coefficient ranges overlapping claim 12 of the ‘743 application.  Instant claim 15 recites a film or case overlapping claim 13 of the ‘743 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of copending Application No. 16/615,391 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a decoration element comprising a light reflective layer with a surface resistance of 20 ohm/square or less and a light absorbing layer.  This is patentably indistinct of claim 1 of the ‘391 application which recites a decoration element comprising a light reflective layer with a surface resistance of 20 ohm/square or greater and a light absorbing layer.  The instant claims and that of the ‘391 application recite patentably indistinct structures and overlapping surface resistance ranges and are mutually obvious in view of each other.  See MPEP 2144.05.
Instant claim 3 recites materials overlapping claim 4 of the ‘391 application.  Instant claims 4-5 recite color layer structures mutually obvious over claims 5-6 of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0223326).
Considering claims 1-2 and 15, Lim teaches a conductive structure of a substrate, conductive layer, and darkening layer for use in display panels (abstract).  Figure 3 (reproduced below) depicts an embodiment of substrate (100), conductive layer (300), and darkening layers (200) and (220) (Paragraph 138).  This is considered a decoration element and film using the broadest reasonable interpretation as no specific structure is claimed.  See MPEP 2111.01.  The conductive layer reflects light 

    PNG
    media_image1.png
    279
    491
    media_image1.png
    Greyscale

While not expressly teaching a singular example of the instantly claimed decoration element, this would have been obvious to one of ordinary skill in the art in view of the teachings of Lim as this is considered a conventionally known structure with surface resistivity overlapping that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, Lim teaches where the conductive material may be metals of Cu, Al, Ag, Nd, Mo, Ni as well as oxides and nitrides thereof (Paragraph 130).  
Considering claims 4-5
Considering claims 12-13, Lim teaches where refractive index of the darkening layer ranges from 0-3 (Paragraph 77; Claim 11) and the extinction coefficient is 0.2-5 from wavelengths of 300-800 nm (Paragraphs 74-75).  See MPEP 2144.05.
Considering claim 14, Lim teaches where the darkening layer may be oxides and nitrides of Ti, Cr, Al, etc. (Paragraphs 118-120).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0223326) as applied to claim 1 above further in view of Merrill et al. (US 6,111,697).
Considering claim 8, the teachings of Lim as applied to claim 1 are outlined above.  Lim teaches a laminate of optical films for use in a display panel and where the panel may optionally include a polarizing film (Paragraph 167).  However, Lim does not teach the dichroism as claimed. 
In a related field of endeavor, Merrill teaches optical devices including a dichroic polarizer and a multilayer optical film (abstract).  The dichroic polarizer is taught to reduce glare in display devices (Column 1 lines 13-26).  The dichroic polarizer is taught be a dual layer which reflects and absorbs light (Column 4 lines 39-59) and to comprise a polymer and a dye (Column 21 lines 25-40) where the dye may be a dye, pigment, etc. including iodine, azo dyes, etc. (Column 22 line 56 – Column 23 line 2).
As both Lim and Merrill teach polarizers used with display devices, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lim and to further include the polarizer taught by Merrill as this is known to reduce glare in display devices and one would have had a reasonable .

Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2005/0181531) in view of Frey et al. (US 2008/0150148).
Considering claims 1-2, Kamiya teaches a molded component of a radar apparatus with low radio transmission loss including a bright decoration layer (abstract) for use in antennas, communication, and radar devices (Paragraph 4).  An example is taught in Figure 1 (reproduced below) of base body (1) with bright decoration layer (2) and tone enhancing color layer (3) thereon (Paragraph 41).  The bright decoration layer is disclosed as being tin metal or alloy (Paragraph 46) (i.e. a light reflective layer) and the tone enhancing color layer is considered the claimed light absorbing layer.  However, Kamiya does not teach the claimed surface resistance.

    PNG
    media_image2.png
    322
    537
    media_image2.png
    Greyscale

In a related field of endeavor, Frey teaches polymeric films with a discontinuous, patterned metal coating thereon (abstract) used in antennas and other electronic devices (Paragraph 2).  The patterned metal coating is taught to have some degree of electrical isolation between conductor regions and to quantify the electrical isolation characteristics when formed on a dielectric substrate (Paragraph 59).  The sheet resistance (i.e. surface resistance) of the conductive metal coating may vary depending on application and the sheet resistance of the substrate is taught be two or more orders of magnitude higher than that of the coating (Paragraph 59).  An example is taught of the substrate having a sheet resistance of greater than 10,000 ohm/square (Paragraph 61).  Frey also teaches where it is known that the sheet resistance of conductive coatings on insulating substrates vary from 0.01-1011 ohms/square (Paragraph 59).
As both Kamiya and Frey teach discontinuous coatings for use with antennas, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kamiya with the variable sheet resistance of the metal prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, Kamiya teaches where the bright decoration layer comprises metals of In, Sn, and alloys thereof (Paragraph 24).  
Considering claims 4-5, Kamiya teaches an embodiment with a transparent base body (Paragraph 48) with an underlayer of a paint or tone enhancing material between the bright decoration layer and tone enhancing color layer (Paragraph 50).
Considering claims 6-7, Figure 1 of Kamiya above depicts where tone enhancing color layer (3) has two points of different thickness and where the region between bright decoration layer sections is about 90 degrees and where that region is thicker than the region beneath the bright decoration layer sections.
Considering claims 9 and 11, Figure 1 of Kamiya above depicts where tone enhancing color layer (3) has grooves filled with the bright decoration layer and where the grooves and protrusions have only a single line shape using the broadest reasonable interpretation as no particular shape is claimed.  See MPEP 2111.01.
Considering claims 12-14, Kamiya does not expressly teach the claimed refractive index or extinction coefficient of the tone enhancing color layer.  However, Kamiya teaches where the layer is a ceramic material including AlN and TiN (Paragraph 51) and these materials are substantially identical to those which applicant claims and 
Considering claim 15, the molded body disclosed by Kamiya in Figure 1 above is considered to comprise a deco film using the broadest reasonable interpretation.  See MPEP 2111.01.

Examiner’s Note
The instant claims may be placed in condition for allowance by filing the requisite terminal disclaimer as outlined above and by amending claim 1 to recite the subject matter of 10 as well as the intervening subject matter of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tachibana et al. (US 7,005,189) and Kawaguchi (US 2010/0207842) teach similar laminates as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784